DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/1/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “the first vertical light reflective members arranged radially around a reference point X when viewed from above and the second vertical light reflective members arranged in concentric circles centered at a reference point Y overlapping on the reference point X when viewed from above.”
The Examiner respectfully disagrees.  As previously noted, Fujishima discloses a plurality of first vertical light reflective members (31, first reflecting surface) provided in one side of a transparent flat plate material (38/39, flat transparent portions), the first vertical light reflective members arranged radially around a reference point X (arranged in the ring shaped device; see figures 2, 9); and
a plurality of second vertical light reflective members (32, second reflecting surface) provided in the other side of the transparent flat plate material (i.e. on the other side of 38/39, flat transparent portions), the second vertical light reflective members arranged in concentric circles centered at a reference point Y overlapping on the reference point X when viewed from above (see figures 2, 9, the elements are arranged in the concentric circles), the concentric circles intersecting with the first vertical light reflective members (the portions are formed perpendicular with each other, see figure 7) [see pages 6-7 of the provided translation].
Applicants additionally argue that “the optical image forming device…of Fujishima is different from the optical image forming device…only in the manufacturing method.”
The Examiner respectfully notes that he patentability of a product does not depend on its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Applicants argue that “neither the first reflecting surfaces 43 nor the second reflecting surfaces 44 are arranged radially or concentrically with respect to the center of the first light control panel 49 and the center of the second light control panel 50.  The first and second reflecting surfaces 43 and 44 have completely different configurations from the first vertical light reflective members arranged radially around a reference point X when viewed from above and the second vertical light reflective members arranged in concentric circles centered at a reference point Y overlapping on the reference point X when viewed from above.
	The Examiner respectfully disagrees.  As previously noted, Fujishima discloses a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above (see figures 2 and 9, the shape is a ring shape).  The circular optical imaging apparatus 10 is divided into a plurality of light control panels 17.  The light control panels comprise the split light control panel made which includes the first and second reflecting surfaces 31 and 32.  Since the panels comprise the plurality of reflective members and are centered around reference points Y/X, they are considered to form concentric circles. 

    PNG
    media_image1.png
    447
    376
    media_image1.png
    Greyscale

	Further, since the panels are overlapped, the concentric circles intersect when viewed from above.  Figure 7 has been annotated to show examples of overlapping reference positions.

    PNG
    media_image2.png
    376
    525
    media_image2.png
    Greyscale

	As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishima et al. (JP 2011-90117).
Consider claim 1, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic image forming device to be formed in a ring shape or a shape partly using a ring shape when viewed from above (see figures 2 and 9, the shape is a ring shape), comprising:
a plurality of first vertical light reflective members (31, first reflecting surface) provided in one side of a transparent flat plate material (38/39, flat transparent portions), the first vertical light reflective members arranged radially around a reference point X (arranged in the ring shaped device; see figures 2, 9); and
a plurality of second vertical light reflective members (32, second reflecting surface) provided in the other side of the transparent flat plate material (i.e. on the other side of 38/39, flat transparent portions), the second vertical light reflective members arranged in concentric circles centered at a reference point Y overlapping on the reference point X when viewed from above (see figures 2, 9, the elements are arranged in the concentric circles), the concentric circles intersecting with the first vertical light reflective members (the portions are formed perpendicular with each other, see figure 7) [see pages 6-7 of the provided translation].
Consider claim 2, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic mage forming device, wherein each of the first and second vertical light reflective members is a metal reflective surface (the vertical surfaces can be formed with metal) [see page 6 of the provided translation].
Consider claim 3, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic mage forming device, wherein both surfaces of the stereoscopic image forming device are flat plate-shaped (see figures 7-9, the surfaces have a flat plate shape), and a material for the stereoscopic image forming device except for the first and second vertical light reflective members is made of two or more types of transparent resins refractive index of one transparent resin is within a range of 0.95 to 1.05 times a refractive index of the other transparent resin (each flat plate is made of a transparent resin, i.e. acrylic resin.  Since the material is the same for each plate, the refractive index is within the claimed range of the other) [see page 6 of the provided translation].
Consider claim 4, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic mage forming device, wherein each of the first and second vertical light reflective members is a total reflective surface (a metal reflection surface may be formed on the vertical surfaces) [see page 6 of the provided translation].
Consider claim 5, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic mage forming device, wherein a gas layer or a vacuum is used for the first and second vertical light reflective members (the metal reflection surface may be formed as a metal vapor deposition layer) [see page 6 of the provided translation].
Consider claim 6, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic mage forming device, wherein one side of the transparent flat plate material includes a plurality of triangular cross- sectional first grooves each having a vertical surface and a inclined surface and a plurality of triangular cross-sectional first projections each formed m between the adjacent first grooves (see figure 8, the portions are triangular in shape), each of the first grooves and projections arranged radially around the reference point X; the other side of the transparent flat plate material includes a plurality of triangular cross-sectional second grooves each having a vertical surface and a inclined surface and a plurality of triangular cross-sectional second projections each formed in between the adjacent second grooves, each of the second grooves and projections arranged concentrically around the reference point Y (see figure 8, the portions are triangular in shape and are formed concentrically in the ring shaped member) each of the vertical surfaces of the first and second grooves is provided with the metal reflective surface (metal can be applied to the vertical surface), and each of the first and second grooves is filled with a transparent resin (acrylic resin can be used to form the elements) having a refractive index within a range of 0.95 to 1.05 times a refractive index of the transparent flat plate material resin (each flat plate is made of a transparent resin, i.e. acrylic resin.  Since the material is the same for each plate, the refractive index is within the claimed range of the other) [see page 6 of the provided translation].
Consider claim 7, Fujishima discloses (e.g. figures 2, 7-9) a stereoscopic mage forming device, wherein one side of the transparent flat plate material includes a plurality of trapezoidal cross-sectional first projections each having a vertical surface and a inclined surface and a plurality of triangular cross-sectional first grooves each formed in between the adjacent first projections (see figure 7, the elements are trapezoidal), each of the first projections and grooves arranged radially around the reference point X (see figure 2, the elements are formed in the ring shaped member); the other side of the transparent flat plate material includes a plurality of trapezoidal cross-sectional second projections each having a vertical surface and a inclined surface and a plurality of triangular cross-sectional second grooves each formed in between the adjacent second protections (see figures 7-8, the elements are triangular in shape and are perpendicular to each other), each of the second projections and grooves arranged concentrically around the reference point Y (the portions are formed concentrically in the ring shaped member): and the vertical surfaces of the first and second projections are total reflection surfaces using the gas layer or the vacuum (the metal reflection surface may be formed as a metal vapor deposition layer) [see page 6 of the provided translation].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872